Exhibit 10.1

AUSFERTIGUNG

NOTAR

DR. ROBERT THOMA

42103 WUPPERTAL-ELBERFELD ERHOLUNGSTRASSE 14

TELEFON (0202) 44 62 62

TELEFAX (0202) 44 22 66

E-MAIL: notariat@notar-thoma.de

Nachstehende Ausfertigung stimmt mit der mir vorliegenden

Urschrift wörtlich überein und wird erteilt:                              

Lionbridge Deutschland GmbH

Wuppertal, den

21. September 2012

Dr. Robert Thoma

Notar



--------------------------------------------------------------------------------

UR. Nr.         1637         für 2012

     

 

 

      

 

KAUFVERTRAG

 

  

 

  

 

 

 

Verhandelt

zu Wuppertal-Elberfeld, am 20. September 2012.

Vor dem unterzeichnenden

Dr. Robert Thoma

Notar in Wuppertal-Elberfeld,

erschienen:

 

1. a)     Herr Frank Schramek, geb. am 22.10.1955,

 

   b)     Herr Tom Spel, geb. am 5.4.1956,

 

   beide geschäftsansässig Oberdörnen 90+92 in 42283 Wuppertal,

 

   hier handelnd als gesamtvertretungsberechtigte Geschäftsführer

 

   der im Handelsregister des Amtsgerichts Wuppertal unter HRB 10313
eingetragenen

 

   “Lionbridge Deutschland GmbH” mit dem Sitz in Wuppertal,

Steuer-ID Nr.:                 ,

 

   - nachstehend der “Verkäufer” genannt -,

 

2. a)     Herr Andreas Hennenberg, geb. am 15.2.1970,

 

   b)     Herr Richard Hennenberg, geb. am 19.2.1947,

 

   beide geschiiftsansassig Lohbachstr. 36 in 42553 Velbert,

Steuer-ID Nr.:                 ,

- nachstehend “die Käufer” genannt -.



--------------------------------------------------------------------------------

Der Erschienene zu 1. a) wies sich aus durch Vorlage seines deutschen
Reisepasses.

Der Erschienene zu 1. b) wies sich aus durch Vorlage seines niederlandischen
Reisepasses.

Die Erschienenen zu 2. sind dem Notar von Person bekannt.

Die Erschienenen, handelnd wie angegeben, erklärten:

Wir schließen folgenden

KAUFVERTRAG

I.

Grundbuch/Sachstand

 

1. Das Grundbuch des Amtsgerichtes Wuppertal von Barmen Blatt 10672 und 876A
wurde am 13.8.2012 eingesehen. Dort ist im Bestandsverzeichnis folgender
Grundbesitz zu- gunsten des Verkäuters eingetragen:

 

  a) Blatt 10672 verzeichneten Grundbesitz

 

     Gemarkung Barmen

 

lfd. Nr. 6, Flur 294 Flurstück10,   

Gebäude- und Freifläche,

Oberdörnen 90

   groß     1322   qm lfd. Nr. 10, Flur 295 Flurstück 16,   

Gebäude- und Freifläche,

Oberdörnen 90

   groß       883   qm lfd. Nr. 11, Flur 295 Flurstück 18,   

Gebäude- und Freifläche,

Oberdörnen 90

   groß           1   qm lfd. Nr. 14, Flur 294 Flurstück 57,   

Gebäude- und Freifläche,

Oberdörnen 90

   groß       360   qm

 

  b) Blatt 876A verzeichneten Grundbesitz

 

     Gemarkung Barmen

 

lfd. Nr. 1, Flur 295 Flurstück 116,   

Gebäude- und Freifläche,

Oberdörnen 90

   groß           5   qm lfd. Nr. 2, Flur 295 Flurstück 117,   

Gebäude- und Freifläche,

Oberdörnen 90

   groß       776   qm

zu a) und b) nachstehend auch “Grundbesitz” oder “Kaufgegenstand” genannt.

 

3



--------------------------------------------------------------------------------

2. Der Grundbesitz ist im Grundbuch wie folgt belastet:

Blatt 10672

 

Abt. II   lfd. Nr. 4-   Enteignungs-, Wäschebeseitigungs- und Mühlengraben-  
mauerbelastungsrecht- für die Stadt Wuppertal             lfd. Nr. 13-  
beschränkte persönliche Dienstbarkeit-Transformatoren-   stationsrecht- für die
Wuppertaler Stadtwerke AG Blatt 876 A   Abt. II  lfd. Nr. 1-  
Mühlengrabenmauerbelastungsrecht für die Stadt Wuppertal              lfd. Nr.
2-   Grunddienstbarkeit -Mitbenutzung der Einfahrt zum Gehen und   Fahren-

Blatt 10672 und 876A

 

Abt. III   lfd. Nr.42 bzw. 1-

  € 5.624.210,69 Briefgrundschuld für die Dresdner Bank AG   in Düsseldorf.

Die Dienstbarkeiten Abt. II Nr. 13 und 2 werden von den Käufern übernommen.

Die eingetragene Grundschuld wird von den Käufern nicht übernommen und soll im
Grundbuch gelöscht werden. Löschungsbewilligung und Grundschuldbrief liegen dem
Notar bereits auflagefrei vor.

Die Belastungen Abt. II Nr. 4 und 1 sollen nach Möglichkeit ebenfalls im
Grundbuch gellöscht werden; sofern eine Löschung nicht möglich ist, werden sie
von den Käufern übernommen. Der Verkäufer wird alle vernünftigen Anstrengungen
unternehmen, die Käufer bei der Löschung zu unterstützen.

 

3. lm Grundbuch als Eigentümer eingetragen ist die Mendez Deutschland GmbH, die
nunmehr als Lionbridge Deutschland GmbH firmiert und im Handelsregister des
Amtsgerichts Wuppertal unter HRB 10313 registriert ist. Entsprechende

Grundbuchberichtigung wird beantragt. Der Notar wird mit der Durchführung
beauttragt.

II.

Verkauf

Der Verkäufer verkauft den in Abschn. I bezeichneten Grundbesitz mit allen
Rechten und Pflichten, den wesentlichen Bestandteilen und dem gesetzlichen
Zubehör an die dies annehmenden Käufer zum Miteigentum zu je 1/2 Anteil.

III.

Kaufpreis

 

1. Der Kaufpreis beträgt

 

4



--------------------------------------------------------------------------------

€ 550.000,00

- in Worten: Euro fünfhundertfünfzigtausend -.

 

2. Der vorstehend genannte Kaufpreis ist fällig und zahlbar direkt an den
Verkäufer, wenn folgende Voraussetzungen eingetreten sind:

 

  a) die Eintragung der nachbewilligten Auflassungsvormerkung im Grundbuch
gewährleistet ist,

 

  b) dem Notar alle erforderlichen behördlichen Genehmigungenauch etwaige
Bescheinigungen bezüglich der Nichtausübung von gemeindlichen
Vorkaufsrechtenvorliegen,

und außerdem

 

  c) eine Woche vergangen ist seit dem Zugang einer schriftlichen Bestätigung
(Einschreiben mit Rückschein) des Notars bei den Käufern darüber, dass die
vorstehenden Fälligkeitsbedingungen der Ziffern a) und b) eingetreten sind. Dem
Verkäufer wird der Notar zeitgleich eine Kopie des vorgenannten Schreibens mit
einfachem Brief übersenden.

Der Kaufpreis wird frühestens am 30.12.2012 fällig.

 

3. Der Kaufpreis ist zahlbar an den Verkäufer.

 

4. Zahlungen an den Verkäufer sind zu leisten auf dessen Konto Nr. 221310200 bei
der Commerzbank Wuppertal (BLZ 300 800 00), lautend auf den Verkäufer.

Rechtzeitige Zahlung liegt nur vor bei vollständigem Eingang des Kaufpreises auf
dem vorgenannten Konto des Verkäufers.

 

5. Zahlen die Käufer bei Fälligkeit den Kaufpreis nicht, kommen sie in Verzug,
ohne dass es einer gesonderten Mahnung bedarf. Sie haben dann Verzugszinsen in
Höhe von 5 %- Punkte p.a. über dem jeweiligen Basiszinssatz zu zahlen. Dieser
beträgt z.Zt. 0,12 %.

 

6. Die Käufer haften als Gesamtschuldner. Die Käufer unterwerfen sich, ein jeder
für sich, gesamtschuldnerisch wegen der Verpflichtung zur Zahlung des
Kaufpreises und wegen der eventuell anfallenden Verzugszinsen aus Gründen der
erforderlichen Bestimmtheit für die Zeit seit dem 30.12.2012 dem Verkäufer
gegenüber der sofortigen Zwangsvollstreckung aus dieser Urkunde in ihr
jeweiliges gesamtes Vermögen. Dem Verkäufer kann jederzeit eine vollstreckbare
Ausfertigung dieser Urkunde erteilt werden, ohne dass es eines besonderen
Nachweises bedarf. Mit dem Nachweisverzicht ist keine Beweis- lastumkehr für das
Verfahren der Vollstreckungsgegenklage verbunden.

 

7. lm Faile der Nichtzahlung oder der nicht rechtzeitigen Zahlung verbleiben dem
Verkäufer die gesetzlichen Rücktrittsrechte. Teilzahlungen gelten nicht als
Teilerfüllung.

 

5



--------------------------------------------------------------------------------

8. Die Käufer beabsichtigen, den Kaufpreis durch Aufnahme von Darlehen zu
finanzieren. Der Verkäufer verpflichtet sich, bei der Bestellung vollstreckbarer
(§ 800 ZPO) Grund- schulden an dem Vertragsgegenstand zugunsten deutscher
Kreditinstitute in beliebiger Höhe nebst allen banküblichen Zinsen und
Nebenleistungen als derzeitiger Eigentümer mitzuwirken. Diese Mitwirkungspflicht
besteht nur, wenn in der Grundschuldbestellungs- urkunde folgende von den
Beteiligten bereits jetzt getroffene Bestimmungen wiedergegeben werden:

 

  a) Sicherungsabrede: Der Grundschuldgläubiger dart die Grundschuld nur
insoweit als Sicherheit verwerten oder behalten, als er tatsächlich Zahlungen
mit Tilgungswirkung auf die Kaufpreisschuld der Käufer geleistet hat. Alle
weiteren

Zweckerklärungen, Sicherungs- und Verwertungsvereinbarungen innerhalb oder au-

ßerhalb dieser Urkunde gelten erst, wenn der Kaulpreis vollständig bezahlt ist,
in jedern Fall ab Eigentumsumschreibung. Ab dann gelten sie für und gegen die
Käufer als neuen Sicherungsgeber.

 

  b) Zahlungsanweisung: Bis zur vollständigen Tilgung des Kaufpreises sind
Zahlungen,

soweit zur Lastenfreistellung ertorderlich, direkt an die Grundschuldgläubiger,
im Übrigen ausschließiich an den Verkäufer zu leisten.

 

  c) Persönliche Zahlungspflichten, Kosten: Der Verkäufer übernimmt im
Zusammenhang mit der Grundschuldbestellung weder eine persönliche Haftung noch
trägt er damit verbundene Kosten.

 

  d) Fortbestand der Grundschuld: Die bestellte Grundschuld darf auch nach
Eigen- tumsumschreibung auf die Käufer bestehen bleiben. Alle Eigentümerrechte
und Rückgewähransprüche, die mit ihr zu tun haben, werden hiermit mit Wirkung ab
vollständiger Bezahlung des Kaufpreises, in jedern Fall ab Eigentumsumschreibung
auf die Käufer übertragen. Entsprechende Grundbucheintragung wird bewilligt.

Der Verkäufer erteilt den Käufern unter Befreiung von den Beschränkungen des§
181

BGB Vollmacht, ihn bei allen vorstehenden Rechtshandlungen zu vertreten, sowie
die dingliche Zwangsvollstreckungsunterwerfung auch gegen den jeweiligen
Eigentümer des belasteten Grundbesitzes zu erklären. Diese Vollmacht gilt nur
dann, wenn die Grundschuldbestellungsurkunde bei dem amtierenden Notar, seinem
Vertreter im Arnt oder Amtsnachfolger beurkundet wird und in der
Bestellungsurkunde die vorstehend in Abschn. a), b), c) und d) getroffenen
Bestimmungen wiedergegeben werden. Die Vollmacht kann ausgeübt werden, bevor
etwaige erforderliche behördliche Genehmigungen erteilt sind.

IV.

Weitere Vereinbarunqen

 

1. Der Kaufgegenstand wird wie er am heutigen Tage steht und liegt verkauft. Der
Verkäufer ist verpflichtet, den Kaufgegenstand bis einschließlich zum Stichtag
ordnungsgemäß zu verwalten bzw. verwalten zu lassen und instand zu halten.
Handlungen, die sich auf den Wert des Kaufgegenstandes negativ auswirken können,
bedürfen der Zustimmung der Käufer. Der Haftungsausschluss gem. § 9 Abs. 1
bleibt unberührt. Es besteht insbesondere keine Pflicht des Verkäufers
werterhöhende Maßnahmen, Verbesserungen, lnstandsetzungen oder lnvestitionen an
dem Gebäude vorzunehmen. Der Käufer ist berechtigt, von diesem Vertrag
zurückzutreten, wenn der Zustand des Kaufgegenstandes zwischen dem Tag der
Beurkundung dieses Vertrages und dem Stichtag von einer erheblichen nachteiligen
Veränderung betroffen ist. Das Vorliegen einer erheblichen nachteiligen
Veränderung ist anzunehmen, wenn sich der Zustand zumindest eines
Teilkaufgegenstandes derart verschlechtert hat, dass die Fortsetzung des
derzeitigen Gebrauchs durch einen oder mehrere der Mieter in tatsächlicher Weise
ganz für nicht nur unwesentliche Teile ausgeschlossen wird.

Sämtliche Ansprüche und Rechte der Käufer wegen eines Sachmangels des
Grundstückes und des Gebäudes sind ausgeschlossen. Das gilt auch für einen
bestimmten Flächeninhalt des Grundstücks und der Räume, für offene und
verborgene Sachmängel. Davon ausgenommen sind Ansprüche auf Schadensersatz aus
der Verletzung des Lebens, des Körpers oder der Gesundheit, wenn der Verkäufer
die Pflichtverletzung zu vertreten hat, und sonstige Schäden, die auf einer
vorsätzlichen oder grob fahrlässigen Pflichtverletzung des Verkäufers beruhen.

 

6



--------------------------------------------------------------------------------

Der Verkäufer versichert, dass der Kaufgegenstand für seine derzeitige Nutzung
baurechtlich genehmigt ist.

Der Verkäufer verpflichtet sich, nach Abschluss des Kaufvertrages dem Käufer die
ihm vorliegenden Bauakten auszuhändigen.

Dem Verkäufer ist nichts bekannt von nicht erfüllten baurechtlichen Pflichten,
von schädlichen Bodenverunreinigungen oder von anderen wesentlichen Mängeln, die
bei einer Besichtigung nicht ohne weiteres erkennbar sind. Der Verkäufer
erklärt, keinen Energieausweis für den Vertragsgegenstand zu besitzen. Die
Käufer erklären, auch keinen verlangt zu haben; sie verzichten auf ihr
gesetzliches Vorlagerecht.

 

2. Die Lasten und Beschränkungen in Abteilung II des Grundbuches nebst den
zugrundeliegenden Verpflichtungen werden von den Käufern übernommen. lm
Grundbuch nicht eingetragene Dienstbarkeiten sowie nachbarrechtliche
Beschränkungen und etwaige Baulasten werden ebenfails von den Käufern
übernommen; solche sind dem Verkäufer jedoch nicht bekannt.

Ausgeschlossen sind alle Ansprüche und Rechte der Käufer wegen
nichteingetragener Dienstbarkeiten und Baulasten. Der Verkäufer versichert, dass
er keine Erklärung zur Bestellung einer Baulast nach der Landesbauordnung NRW
abgegeben hat. Der Notar hat die Beteiligten auf die Möglichkeit einer
vorherigen Einsichtnahme in das Baulastenverzeichnis bei der Gerneinde bzw.
Bauaufsichtsbehörde hingewiesen.

Der Verkäufer ist verpflichtet, den verkauften Grundbesitz frei von nicht
übernommenen privatrechtlichen Belastungen und Beschränkungen sowie von nicht
übernommenen Zinsen, Steuern und Abgaben zu übertragen.

Das gilt nicht für die Freiheit des Kaufgegenstandes von gesetzlichen Vorkaufs-
und Er- werbsrechten und evtl. Veränderungsbeschränkungen.

 

3. Der Besitz und die Nutzungen, die Gefahr und die Lasten einschließlich aller
Verpflichtungen aus den den Kaufgegenstand betreffenden Versicherungen sowie die
allgemeinen Verkehrssicherungspflichten gehen auf die Käufer über mit dem
1.1.2013, nicht jedoch vor Zahlung des Kaufpreises.

 

4. Miet- und Pachtverhältnisse bestehen nicht.

Der Kaufgegenstand wird derzeit vom Verkäufer genutzt. Der Verkäufer als Mieter
und die Käufer als Vermieter schließen hiermit mit Wirkung zur Besitzubergabe,
also frühestens ab dem 01.01.2013, spätestens jedoch mit Zahlung des Kaufpreises
den als Anlage 1 beigefügten Mietvertrag ab. lnsoweit geht nur der mittelbare
Besitz auf die Käufer über. Der Notar wird angewiesen, für beide Parteien
jeweils eine auszugsweise Ausfertigung nur des Urkundseingangs und der Anlage 1
auszufertigen.

 

5. Der Notar wies darauf hin, dass bestehende Sachversicherungen, insbesondere
auch eine etwaige Brandversicherung, für das Gebäude kraft Gesetzes mit Übergabe
mit allen Rechten und Pflichten auf die Käufer übergehen. Diese haben ein
außerordentliches Kündigungsrecht innerhalb eines Monats erst nach der
grundbuchamtlichen Eintragung der Eigentumsänderung (§§ 95, 96 VVG). Die Käufer
verpflichten sich, Versicherungsbeiträge mit Übergabe wirtschaftlich zu tragen.
Die Käufer trifft die Pflicht zur Anzeige an den Versicherer.

 

7



--------------------------------------------------------------------------------

Der Verkäufer ist verpflichtet, die Versicherungen bis zum Besitzübergang
aufrecht zu erhalten und die Versicherungsprämien fristgerecht zu zahlen. Der
Verkäufer wird den Versicherungen den Verkauf des Kaufgegenstandes unverzüglich
schriftlich anzeigen.

Der Verkäufer ist berechtigt und verpflichtet, die Versicherungen mit
Besitzübergang zu beendigen. Die Versicherung des Kaufgegenstandes ab dem Tag
des Besitzübergangs obliegt den Käufern.

 

6. Der Verkäufer garantiert, dass eine Wohnungsbindung nach dem
Wohnungsbindungsgesetz oder II. Wohnungsbaugesetz in Verbindung mit
Darlehensverträgen nicht besteht.

 

7. Erschließungsbeiträge, Straßenbaubeiträge, Kanalbau- und
Wasserversorgungsbeiträge sowie die mit Anschluss an die öffentliche
Entwässerungs- bzw. Wasserversorgungsanlage verbundenen Erstattungsansprüche
trägt für die am heutigen Tage im Erschließungsgebiet ganz oder tellweise
tatsächlich vorhandenen Erschließungsanlagen der Verkäufer; alle künftigen
tragen die Käufer. Das gilt unabhängig vorn Zeitpunkt der Entstehung der
Beitragspflicht und der Zustellung des Beitragsbescheides oder Abschluss eines
Ablösungsvertrages rnit der zuständigen Gemeinde. Vom Verkäufer bereits
geleistete Vorauszahlungen werden an die Käufer abgetreten und sind dem
Verkäufer nicht zu erstatten.

Der Notar hat darauf hingewiesen, dass unabhängig von dieser Vereinbarung der
Gemeinde gegenüber jedenfalls nach dem Baugesetzbuch derjenige beitragspflichtig
ist, der im Zeitpunkt der Zustellung des Beitragsbescheides Eigentümer des
Grundstücks ist, und dass die Beitragsschuld als öffentliche Last auf dem
Grundstück ruht.

 

8. Sämtliche mit dieser Urkunde und ihrer Durchführung verbundenen Kosten
einschließlich der Kosten und Gebühren der erforderlichen privaten und
behördlichen Genehmigungen und Erklärungen nebst Grunderwerbsteuer tragen die
Käufer.

Sämtliche Freistellungskosten der nicht übernommenen Grundschuld trägt der
Verkäufer.

 

9. Den Vertragsparteien ist bekannt, dass die Vermittlung bzw. der Nachweis des
Kaufobjektes in der Form eines Gemeinschaftsgeschäftes der Firma Alfred Vollmer
lmmobilien KG und Firma Möbius lmmobilien GmbH & Co. erfolgte.

Der Verkäufer hat sich verpflichtet zur Zahlung einer einmaligen Nachweisgebuhr
in Höhe von 3,57% des Kaufpreises incl. gesetzlicher Mehrwertsteuer an die Firma
Möbius lmmobilien GmbH & Co. Die Nachweisgebühr ist fällig und zahlbar nach
Abschluss dieses Vertrages.

Die Käufer haben sich zur Zahlung einer einmaligen Vermittlungsgebühr in Höhe
von 3,57% des Kaufpreises incl. gesetzlicher Mehrwertsteuer an die Firma Alfred
Vollmer lmmobilien KG verpflichtet. Die Vermittlungsgebühr ist fällig und
zahlbar nach Abschluss dieses Vertrages.

Auf die Bedeutung dieser Klausel hat der Notar hingewiesen, insbesondere auch
darauf, dass hierdurch kein Vertrag zugunsten Dritter begründet wird.

Diese Vereinbarung wurde im Einverständnis mit den Beteiligten in diesem Vertrag
aufgenommen.

Die Firmen Alfred Vollmer lmmobilien KG, Wuppertal, City-Center, und Mobius
lmmobilien GmbH & Co., Wuppertal, Schloßbleiche 34-40, erhalten je eine
Abschrift dieses Vertrages.

 

8



--------------------------------------------------------------------------------

8. Für den Fall, dass dieser Kaufvertrag rückabgewickelt wird oder nicht
durchgeführt wird, treffen die Parteien die sich aus der Anlage 2 zu dieser
Urkunde “Regelungen zur Rückabwicklung” ergebenden Vereinbarungen.

V.

Grundbucherklärungen

 

1. Die Beteiligten sind sich über den Eigentumsübergang in dem in Abschn. II
dieser Urkunde angegebenen Erwerbsverhältnis einig. Diese Erklärung der
Auflassung enthält jedoch ausdrücklich weder die Eintragungsbewilligung noch den
Eintragungsantrag. Zu deren Erklärung wird der Notar durch die Beteiligten
unwiderruflich, über den Tod hinaus und unter Befreiung von den Beschränkungen
des § 181 BGB bevollmächtigt.

 

2. Der Notar wird angewiesen, die Eigentumsumschreibung gemäß dieser Vollmacht
erst zu bewilligen und zu beantragen, wenn ihm der Verkäufer unverzüglich nach
Erhalt des Kaufpreises schriftlich bestätigt oder hilfsweise die Käufer durch
Bankbestätigung nachgewiesen haben, dass der Kaufpreis vollständig -jedoch ohne
etwaige Verzugszinsenbezahlt ist.

 

3. Die Beteiligten bewilligen und beantragen die Löschung sämtlicher im
Grundbuch sowie an allen etwaigen Mithaftstellen eingetragener Belastungen gemäß
Bewilligungen der Berechtigten.

 

4.

Die Beteiligten bewilligen und beantragen zur Sicherung des Anspruchs auf
Eigentums- übertragung die Eintragung einer Vormerkung zugunsten der Käufer zu
je 1/2 Anteil.

Sie bewilligen und beantragen schon jetzt deren Löschung gleichzeitig mit der
Eigentumsumschreibung unter dem Vorbehalt, dass zu diesem Zeitpunkt in Abteilung
II und III des Grundbuches keine ohne Zustimmung der Käufer in grundbuchmäßiger
Form erfolgten Zwischeneintragungen bestehen.

 

5. Der Notar ist berechtigt, Anträge aus dieser Urkunde getrennt und
eingeschränkt zu stellen und sie in gleicher Weise zurückzunehmen.

 

6. Die Beteiligten bevollmächtigen hiermit

a) Herrn Rolf Dahlmann, Bürovorsteher,

b) Frau Jutta Münnich, Notarfachangestellte,

c) Frau Gisela Holthaus, Notarfachangestellte,

alle zu 42103 Wuppertal, Erholungstr. 14, und zwar einen jeden allein zu handeln
berechtigt und von den Beschränkungen des § 181 BGB befreit, sämtliche
Erklärungen, Bewilligungen und Anträge aus dieser Urkunde gegenüber dem
Grundbuchamt zu wiederholen, zu ergänzen und zu ändern, falls anders die hier
getroffenen Vereinbarungen nicht in die Grundbücher eingetragen werden können.

Die Auflagen dieser Vollmächt sind dem Grundbuchamt gegenüber nicht
nachzuweisen. Die Bevollmächtigten arbeiten unter Anleitung des Notars, haften
jedoch nicht persönlich. Eine etwaige Haftung trifft ausschließlich den Notar.

VI.

Genehmigungen, Vorkaufsrechte. Hinweise

 

1. Die Beteiligten wurden auf die erforderlichen gerichtlichen und behördlichen
Genehmigungen hingewiesen und darauf, dass dem jeweiligen Träger der
Landschaftsplanung nach § 36 a LG NRW ein Vorkaufsrecht zustehen kann, wenn für
Grundstücke im Außenbereich oder Grünflächen Festsetzungen durch einen
Landschaftsplan getroffen worden sind.

 

9



--------------------------------------------------------------------------------

Eine Genehmigung nach dem Baugesetzbuch ist nicht erforderlich. Das Objekt steht
nicht unter Denkmalschutz.

 

2. Der Notar wird beauftragt, diesen Vertrag der Gemeinde zur Erklärung über die
Ausübung der Vorkaufs- und Erwerbsrechte nach dem Baugesetzbuch und dem
jeweiligen Träger der Landschaftsplanung wegen des Landschaftsgesetzes des
Landes Nordrhein- Westfalen mitzuteilen und Verzichtserklärungen für alle
Beteiligten entgegenzunehmen.

Wird ein Vorkaufs- oder Erwerbsrecht ausgeübt oder eine behördliche Genehmigung
versagt oder unter eine Auflage oder Bedingung erteilt, so ist der Bescheid den
Beteiligten selber zuzusteilen, eine Abschrift wird an den Notar erbeten. Im
Übrigen bleiben alle erforderlichen Genehmigungen und Erklärungen, mit deren
Beschaffung der Notar beauftragt wird, vorbehalten und sollen mit ihrem Eingang
beim Notar allen Beteiligten gegenüber wirksam werden.

Bei Versagung einer zum Vertrag erforderlichen Genehmigung oder Erteilung unter
einer Auflage, ist der dadurch belastete Beteiligte berechtigt, innerhalb einer
Frist von vier Wochen nach erster behördlicher Stellungnahme von diesem Vertrag
zurückzutreten.

 

3. Die Beteiligten wurden auf folgendes hingewiesen:

 

  a) Verkäufer und Käufer haften gesamtschuldnerisch für die den Grundbesitz
betreffenden Steuern, die Grunderwerbsteuer und die Kosten.

 

  b) Vor der Eigentumsumschreibung müssen alle erforderlichen Genehmigungen
sowie die Unbedenklichkeitsbescheinigung des Finanzamtes wegen der
Grunderwerbsteuer und die Verzichtserklärung bezüglich der gemeindlichen
Vorkaufs- und Erwerbsrechte vorliegen.

 

  c) lm Falle des Rücktritts ist zur Löschung der Auflassungsvormerkung eine
Bewilligung der Käufer erforderlich; die Eintragung der Auflassungsvormerkung
soll jedoch nicht von der vorherigen Hinterlegung des Kaufpreises abhängig
gemacht werden.

 

  d) Alle Vertragsvereinbarungen sind beurkundungspflichtig; Nebenabreden
außerhalb dieser Urkunde können zur Nichtigkeit des gesamten Rechtsgeschäftes
führen.

 

4. gestrichen

 

5. Der Notar hat den Grundbuchinhalt feststellen lassen durch Grundbucheinsicht
vom 13.8.2012 und mit den Vertragsparteien erörtert.

 

6. Sollte eine Bestimmung dieses Vertrages unwirksam sein oder unwirksam werden,
so wird dadurch nicht der Vertrag im Gesamten unwirksam. Vielmehr sind die
Beteiligten verpflichtet, anstelle der unwirksamen Bestimmung eine Vereinbarung
zu treffen, die dem gewollten rechtlichen Ergebnis und dem erstrebten
wirtschaftlichen Erfolg am nächsten kommt.

Diese Niederschrift einschließ1ich der Anlagen 1 und 2 wurde den Erschienenen in
Gegenwart des Notars vorgelesen, von ihnen genehmigt und von ihnen und dem
Notar, wie folgt, eigenhändig unterschrieben:

 

/s/ Frank Schramek

/s/ Tom Spel

 

/s/ Andreas Hennenberg

/s/ Richard Henneberg

  /s/ Dr. Robert Thoma, Notar

 

10



--------------------------------------------------------------------------------

1. Anlage     2  [...]                                      
  zu                §                                         XX

Regelung zu Rückabwicklung

 

1.1 Die Käufer bewilligen hierrnit unwiderruflich die Löschung der zu seinen
Gunsten eingetragenen Auflassungsvorrnerkungen im Grundbuch von Barmen
(Amtsgericht Wuppertal) Blatt 10672 und Blatt 876A.

 

1.2 Der Notar darf von der in Ziffer 1 beschriebenen Löschungsbewilligung erst
Gebrauch machen und den Löschungsantrag im Namen der Parteien nur stellen und
auszugsweise Ausfertigungen oder beglaubigte Abschriften dieser Niederschrift,
die die in Ziffer 1 beschriebene Löschungsbewilligung enthalten, ohne weitere
Zustimmung nur erteilen, wenn be ide Parteien ihn hierzu auffordem oder eine
Partei ihm mitgeteilt hat, dass sie von einem der ihr im Vertrag zustehenden
Rücktrittsrechte Gebrauch gemacht hat.

 

1.3 Teilt der Verkäufer dem Notar mit, dass er von einem Rücktrittsrecht
Gebrauch gemacht hat, so hat der Notar den Käufem die beabsichtigte Löschung
durch eingeschriebenen Brief unter deren zuletzt angegebener Adresse
anzukündigen; der Ankündigung ist eine Kopie der Mitteilung des Verkäufers über
den Rücktritt beizufügen. Der Notar ist angewiesen und befugt, von der
Löschungsbewilligung Gebrauch zu rnachen und den Löschungsantrag zu stellen,
wenn nicht die Käufer binnen dreier (3) Monate nach Absendung dieses Schreibens
die Einreichung einer Klage - einschließlich der Zahlung der Gerichtskosten -
gegen die Wirksamkeit der Rücktrittserklärung des Verkäufers gegenüber dem Notar
nachweisen.

 

1.4 Für den Fall, dass bei Vorliegen der vorstehenden Voraussetzungen die
Eigentumsvor- merkung(en) zwar beantragt, jedoch nicht im Grundbuch eingetragen
ist bzw. sind, ist der Notar angewiesen, anstelle des Antrags auf Löschung den
gestellten Antrag auf Einträgung einer Eigentumsvormerkung zurückzunehmen.

 

1.5 Im Falle des Rücktritts durch die Käufer ist der Notar angewiesen und
ermächtigt, die Vormerkungen unverzüglich zur Löschung zu bringen und von der
hier erteiltcn Löschungsbewilligung Gebrauch zu machen sowie diese beim
Grundbuchamt einzureichen und die Löschung der Vormerkungen zu beantragen, wenn
die Käufer ihm bestätigt haben, dass ein etwa bereits gezahlter Kaufpreis an sie
zurückerstattet wurde. Ziffcr 4 gilt entsprechend.

 

1.6 Die in vorstehenden Ziffem 2 bis 5 enthaltenen Voraussetzungen für die
Ausnutzung und Einreichung der Löschungsbewilligung sind vom Grundbuchamt nicht
zu prüfen.

 

1.7 Solange die vorstehenden Voraussetzungen nicht eingetreten sind, hat der
Notar in Ausfertigungen oder beglaubigte Abschriften die in Ziffer 1 enthaltecne
Löschungsbewilligung zu streichen.

 

/s/ Frank Schramek

/s/ Tom Spel

 

/s/ Andreas Hennenberg

/s/ Richard Henneberg

  /s/ Dr. Robert Thoma, Notar

 

11



--------------------------------------------------------------------------------

WE-Nr.:0471+001

 

 

/s/ Frank Schramek

 

/s/ Andreas Hennenberg

  /s/ Dr. Robert Thoma, Notar

/s/ Tom Spel

 

/s/ Richard Henneberg

 

Mietvertrag über ein Gewerbeobjekt

Zwischen

Herrn Andreas Hennenberg und Herrn Herrn Richard Hennenberg, als Miteigentümer
zu je 1/2 Anteil, beide geschäftsansässig Lohbachstr. 36, 42553 Velbert-Neviges

im Folgenden “Vermieter” genannt

und

der Firma Lionbridge Deutschland GmbH, geschäftsansässig Oberdomen 90+92,

in 42283 Wuppertal-Barmen

vertreten durch die Geschäftsführer

Herrn Frank Schramek und Herrn Tom Spel

im Folgenden “Mieter” genannt

wird folgender Mietvertrag geschlossen:

l. Mietvertrag

 

1.

Es wird auf dem Grundstück in 42283 Wuppertal-Barmen, Oberdörnen 90+92 das
gesamte Objekt (“Mietgegenstand”) vermietet. Die Miet- und Nutzfläche beträgt:
ca. 4.000 m2.

 

2. Der Mieter ist bereits im Besitz sämtlicher Objektschlüssel, da er bisher
Eigentümer des Objektes war.

2. Mietzweck

 

1. Die Vermietung erfolgt zur Nutzung als Büro- und Verwaltungsgebäude. Der
Mieter hat vor Abschluss des Mietvertrages die erforderlichen Erkundigungen bei
den zuständigen Behörden eingeholt, ob die gewünschte Nutzung in den Mieträumen
rechtlich möglich ist.

 

2. Der Mieter verpflichtet sich, die Räume nur zu dem in Ziff. 1 genannten Zweck
zu nutzen.

 

3. Jede Änderung der Art des Betriebes, bedarf der schriftlichen Genehmigung des
Verrnieters.

 

4. Der Mieter mietet die Räume im bisher genutzten Zustand an.

3. Genehmigung und Nutzungsänderung

 

1. Der Vermieter übernimmt keine Haftung dafür, dass die etwa notwendigen
behördlichen Genehmigungen für den vorgesehenen Betrieb erteilt werden, bzw.
erteilte Genehmigungen fortbestehen, sofern die Genehmigungen nicht aus Gründen
versagt oder aufgehoben werden, die ausschließlich auf der Beschaffenheit oder
Lage des Mietobjektes beruhen. Schadenersatzansprüche des Mieters nach § 536a
BGB sind in jedern Fall ausgeschlossen. Die Haftung des Vermieters für Vorsatz
und grobe Fahrlässigkeit bleibt unberührt.

 

1



--------------------------------------------------------------------------------

WE-Nr.:0471+001

 

2. Der Mieter hat im Übrigen auf seine Kosten die gesetzlichen Voraussetzungen
für den Betrieb seines Gewerbes zu beschaffen.

4. Mietzeit, Kündigung

 

1. Das Mietverhältnis beginnt am 01. Januar 2013. Es wird auf die Dauer von
einem Jahr, d.h. bis zum 31. Dezernber 2013 fest abgeschlossen. Eine ordentliche
Kündigung ist während der Festmietzeit ausgeschlossen. Sollte der Besitzübergang
gemäß Kaufvertrag später erfolgen als am 01. Januar 2013 verschiebt sich der
Mietbeginn entsprechend Die Parteien verpflichten sich beiderseits, den
verschobenen Mietbeginn in einem Nachtrag zu diesem Mietvertrag festzuhalten.

 

2. Der Mietvertrag verlängert sich jeweils urn ein weiteres Jahr wenn er nicht 6
Monate vor Ablauf, d. h. bei Mietbeginn zum 01. Januar 2013 jeweils bis zum
30.06., gekündigt wird.

 

3. Jede Partei ist berechtigt, das Mietvcrhältnis fristlos zu kündigen, wenn der
andere Teil schuldhaft gegen die aus dem Vertrag sich ergebenden Pflichten
dergestalt verstößlt, dass dem vertragstreuen Teil die Fortsetzung des
Mietverhältnisses nicht zugemutet werden kann.

 

4. Der Vermieter ist insbesondere zur fristlosen Kündigung berechtigt, wenn

 

  a. über das Vermögen des Mieters das Insolvenzverfahren beantragt wird, und
der Antrag nicht innerhalb von 14 Tagen zurückgenommen oder verworfen wird; es
sei denn, dass der Antrag mangels Masse abgelehnt wird;

 

  b. der Insolvenzantrag mangels Masse abgelehnt wird;

 

  c. der Mieter mit der Zahlung zweier Nettomonatsmieten länger als zwei Monate
im Rückstand ist;

 

  d. der Mieter oder derjenige, dem der Mieter den Gebrauch der Mieträume
überlassen hat, ungeachtet einer Abmahnung des Vermieters einen vertragswidrigen
Gebrauch der Sache, der die Rechte des Vermieters in erheblichem Maße verletzt
oder die Fortführung des Gewerbebetriebs gefährdet, noch 14 Tage nach Erhalt der
Abmahnung fortsetzt.

 

5. Bei Beendigung des Mietverhältnisses, gleich aus welchen Gründen, hat der
Mieter die Räume sauber und im besenreinen Zustand zurückzugeben. Soweit der
Mieter bauliche Veränderungen nach dem 1. Januar 2013 vorgenommen hat, ist er
nach Maßgabe des § 18 zur Wiederherstellung des alten Zustandes verpflichtet. Im
Übrigen schuldet der Mieter weder eine Endrenovierung noch Rückbaumaßnahmen.

 

6. Endet das Mietverhältnis durch fristlose Kündigung des Vermieters, so haftet
der Mieter für den Schaden, den der Vermieter dadurch erleidet, dass die Räume
nach dem Auszug eine Zeitlang leer stehen oder billiger vermietet werden müssen.
Die Haftung dauert bis zur Beendigung dieses Vertrages. Sie endet vorzeitig,
wenn der Vermieter es unterlässt, sich um einen geeigneten Nachmieter zu
bemühen, wobei die Kosten der Bemühungen des Vermieters vom Mieter zu tragen
sind (z. B. Inseratkosten, Zeitaufwand, eventuelle Reisekosten etc.). Der
Vermieter darf einen Nachmieter nur verweigern, wenn hierfür ein wichtiger Grund
vorliegt. Ein wichtiger Grund liegt insbesondere dann vor, wenn der Nachmieter
keine ausreichende Bonität besitzt.

5. Mietpreis

 

1. Die Miete für den Mietgegenstand ist nach Monaten bemessen und besteht aus
der Nettomiete, der Nebenkostenvorauszahlung und der jeweils hierauf
entfallenden Umsatzsteuer. Die monatliche Nettomiete beträgt: € 3.335,00
zuzüglich Umsatzsteuer.

 

2



--------------------------------------------------------------------------------

WE-Nr.:0471+001

 

2. Der Mieter trägt sämtliche Betriebs- und Nebenkosten, die durch die Nutzung
des Mietgegenstandes entstehen, gemäß der Anlage Nebenkosten (die
“Nebenkosten”). Soweit möglich werden die Nebenkosten vom Mieter direkt mit den
Leistungsuntemehmen abgerechnet. Es sind daher keine Nebenkostenvorauszahlungen
zu leisten. Sollten doch Nebenkosten (Versicherung, Grundabgaben etc.) dem
Vermieter berechnet werden, sind diese dem Vermieter innerhalb von 30 Tagen nach
Rechnungsvorlage zu erstatten.

 

3. Die Umsatzsteuer ist in der jeweils gesetzlich geltenden Höhe zu entrichten,
bei Abschluss des Vertrages 19%. Der Vermieter optiert gemäß § 9 UStG zur
Umsatzsteuer. Dem Mieter ist bekannt, dass diese Umsatzsteueroption des
Vermieters nur unter den in § 9 Abs. 2 UStG genannten Voraussetzungen zulässig
ist. Der Mieter bestäigt, Untemehmer im umsatzsteuerrechtlichen Sinn zu sein.
Wenn und soweit die Umsatzsteueroption von den Finanzbehöirden nicht anerkannt
wird, hat der Vermieter dem Mieter korrigierte Rechnungen auszuhändigen; der
Mieter verpflichtet sich seinerseits, die entsprechende Korrektur seines
Vorsteuerabzugs für die betreffenden Zeiträume vorzunehmen. Dies ist
cntsprechend anzuwenden, sofern das Anerkenntnis nur für Teiltflächen verweigert
wird.

6. Zahlung des Mietzinses

 

1. Die Miele ist monatlich im Voraus, spätestens am 3. Werktag eines Monats
fallig. Der Mieter ermächtigt den Vermieter die Nettomiete durch
Einzugsermächtihtigug von dem vom Mieter anzugebenden Konto einzuziehen. Wenn
der Vermieter dem Mieter mitteiit, dass er die Miele trotz Einzugsermächtigung
nicht einzieht, zahlt der Mieter diese auf das vom Vermieter anzugebende Konto,
und zwar so rechtzeitig, dass sie dem Konto bis zum 3. Werktag eines Monats
gutgeschrieben wird.

 

2. Bei Zahlungsverzug ist der Vermieter berechtigt Verzugzinsen, in Höhe von 5
Prozentpunkten iiber dem Basiszinssatz, der von der Bundesbank halbjährlich
bestimmt wird, zu verlangen.

 

3. Befindet sich der Mieter mit der Zahlung der Miele in Verzug, so sind
Zahlungen, sofern der Mieter sie nicht anders bestimmt, zunächst auf etwaige
Kosten, dann auf die Zinsen und zuletzt auf die Hauptschuld, und zwar zunächst
auf die ältere Schuld, anzurechnen.

 

4. Konto des Mieters:

 

Kontobezeichnung (lnhaber):    Lionbridge Deutschland GmbH    Institut:   
Commerzbank Wuppertal    B L Z:    300 800 00    Konto-Nr.:    221310200   

7. Mietsicherheit

Es wird vom Mieter keine Mietsicherheit geschuldet.

8. Zentralheizung

Der Mietcr ist verpflichtet, die Sammelheizungsanlage auf eigene Kosten zu
betreiben. D. h. die laufenden Kosten zahlt der Mieter direkt an den Versorger.

 

3



--------------------------------------------------------------------------------

WE-Nr.:0471+001

 

9. Haftungsausschluss

 

1. Der Vermieter haftet nicht für Schäden, die ein Mangel des Mietobjektes an
Sachen des Mieters verursacht es sei denn der Mangel war bei Abschluss des
Mietvertrages vorhanden. Soweit die Haftung des Vermieters nach Absatz 1
Verschulden voraussetzt, bleibt seine Haftung für grobe Fahrlässigkeit sowie für
Vorsatz von diesem Haftungsausschuss unberührt. Im Übrigen gelten die
gesetzlichen Bestimmungen.

 

2. Der Vermieter haftct nicht für Kosten, die dem Mieter durch Umstellung von
Stadt- auf Erdgas, Stromart und -Spannung oder Veränderungen des Wasserdruckes
entstehen, es sei denn, er hat diese zu vertreten.

 

3. Die mit dem Umbau des Mietgegenstandes einhergehenden Belastungen für den
Mieter dürfen ein für den Mieter zumutbares Maß nicht übersteigen. Besonders
geräusch- oder immissionsintensive Arbeiten sind in den frühen Morgenstunden
(7.30 Uhr bis 9.30 Uhr) oder nach 17.00 Uhr vorzunehmen. Der Zugang zu den
genutzten Teilen des Mietgegenstandes muss jederzeit gewährleistet sein.

10. Ausbau, Instandhaltung und Nutzung der Mietfläche

 

I. Will der Mieter Urn- oder Einbauten für seine Zwecke vomehmen, so bedarf er
hierzu der schriftlichen Zustirnrnung des Vermieters. Das selbe gilt für eine
Umstellung der Beheizungsart. Für etwa bei Umbauarbeiten eintretende Schäden
sowie für die Einhaltung baupolizeilicher Vorschriften haftet der Mieter. Etwa
notwendige Genehmigungen hat der Mieter auf seine Kosten einzuholen.

 

2. Der Vermieter verpflichtet sich während der Mietzeit zur lnstandhaltung und
Instandsetzung der Mieträume sowie zur Instandhaltung der Sammelheizung, der
Fahrstühle und Versorgungsleitungen (Elektrizität, Gas, Wasser u.a.), soweit
letztere mitvermietet sind. Für den Geschäftsbetrieb des Mieters erforderliche
Erweiterungen und Verstärkungen der Versorgungsleitungen dürfen nur nach
vorheriger schriftlicher Zustimmung des Vermieters vorgenornrnen werden.

 

3. Die Schönheitsreparaturen in den Mieträumen sind Verpflichtung des Mieters.
Ferner hat der Mieter zerbrochene lnnen- und Außenscheiben in den Mieträumen auf
eigene Kosten zu erneuem.

 

4. Der Mieter übernimmt während der Mietdauer die Instandsetzung des
Mietgegenstandes nach der folgenden Maßgabe und hat die hierfür entstehenden
Kosten zu tragen. Die Kosten für auch ohne Verschulden des Mieters notwendige
Reparaturen am oder im Mietobjekt hat der Mieter bis zur Höhe von € 1.500,00 je
Fall, € 5.000,00 maximal pro Jahr zu tragen. Die Beträge verstehen sich als
Nettobeträge zuzüglich der jeweils geltenden gesetzlichen Umsatzsteuer. Im
Übrigen trägt der Vermieter die Kosten.

 

5. Verstopfungen von Toiletten und anderen Abflussleitungen hat der Mieter
sofort auf seine Kosten beseitigen zu lassen. Sollte sich bei der Verstopfung
nicht feststellen lassen, welcher Mieter diese verschuldet hat, wird der
Vermieter den Schaden beseitigen lassen, und zwar zu Lasten sämtlicher Mieter,
deren Mieträume an dem jeweiligen Abflussstrang angeschlossen sind.

 

6. Für jede schuldhafte Beschädigung der Mietsache und des Hauses sowie
sämtlicher zum Hause oder den Räumen gehörenden Anlagen und Einrichtungen ist
der Mieter verantwortlich, sowie die Beschädigung von ihm oder seinen
Angehörigen, Mitarbeitern, Untermietem, Besucher, Lieferanten oder Handwerkem
verursacht worden ist.

 

7. Entsteht durch Verstopfung, Offenlassen von Wasserhähnen oder Ähnliches eine
Überschwernmung, so hat der Mieter, in dessen Räumen die Überschwernmung
schuldhaft verursacht worden ist, für die Wiederherstellung sowie für alle
Schäden aufzukommen, welche am Hause oder den Mitbewohnern durch die
Überschwernmung entstehen.

 

4



--------------------------------------------------------------------------------

WE-Nr.:0471+001

 

8. Wenn der Mieter einen Schaden feststellt, ist er verpflichtet, diesen Schaden
unverzüglich dem Vermieter anzuzeigen. Für eine durch nicht rechtzeitige
Schadenanzeige verursachten weiteren Schaden ist der Mieter ersatzpflichtig.

11. Ausbesserungen und bauliche Veränderungen durch den Vermieter

 

1. Der Vermieter darf Ausbesserungen und bauliche Veränderungen, die zur
Erhaltung des Hauses oder der Mieträume, zur Abwendung drohender Gefahren oder
zur Beseitigung von Schäden notwendig werden, auch ohne Zustimmung des Mieters
vomehmen.

 

2. Für Arbeiten und bauliche Maßnahrnen, die nicht notwendig, doch zweckmäßig
sind, insbesondere die Modemisierung des Gebäudes oder der Einsparung von
Heizenergie dienen, und bei Wertbesserungs- oder Energiesparmaßnahmen
benachrichtigt der Vermieter den Mieter zwei Monate vor Beginn der Maßnahrne
über deren Beginn und voraussichtlichen Dauer. Soweit erforderlich muss der
Mieter bei Durchführung dieser Arbeiten mitwirken, z.B. durch vorübergehende
Umräumung der Möbel, entfernen von Einbauten usw. Verletzt der Mieter diese
Pflichten, so haftet er dem Vermieter für etwa entstehende Mehrkosten. Der
Vermieter ist verpflichtet, die Arbeiten zügig durchführen zu lassen.

 

3. Soweit der Mieter die Arbeiten dulden muss, kann er nur dann die Miete
mindem, ein Zurückhaltungsrecht ausüben oder Schadenersatz verlanden, wenn es
sich urn Arbeiten handelt, die den Gebrauch der Räume zu dem vereinbarten Zweck
ganz oder teilweise ausschließen oder erheblich beeinträchtigen.

12. Betreten der Mieträume durch den Vermieter

Dem Vermieter oder von lhm beauftragten ist das Betreten der Mieträume in
angemessenen Abständen nach Ankündigung während der üblichen Geschäftszeiten
gestattet.

13. Aufstellen von Maschinen, Lagerung von Gcgenständen, Abstellen von
Fahrzeugen

 

1. Vor dem Aufstellen von Maschinen, schweren Apparaten und Geldschränken in den
Mieträumen hat sich der Mieter über zulässige Belastungsgrenzen der
Stockwerkdecken beim Vermieter zu erkundigen und dessen schriftliche Zustimmung
einzuholen. Für Schäden, die durch Nichtbeachtung dieser Bestimmungen eintreten,
haftet der Mieter. Ergeben sich durch die Maschinen nachteilige Auswirkungen für
das Gebäude, Erschütterungen, Risse usw., so kann der Vermieter die erteilte
Erlaubnis widerrufen.

 

2. Außerhalb der Mieträume dürfen keinerlei Gegenstände (Kisten, Waren und
dergleichen) abgestellt oder gelagert werden. Ausgenommen hiervon sind
Kinderwagen, die allerdings zu keiner Versperrung im Treppenhaus führen dürfen.
Erteilt der Vermieter in Ausnahrnefällen seine Zustimmung zu einer solchen
Lagerung, so haftet der Mieter für alle hierdurch entstehenden Schäden.

 

3. Werden durch Transporte des Mieters Hof, Durchfahrt, Flur oder Treppen
verunreinigt, so ist der Mieter verpflichtet, für unverzügliche Säuberung zu
sorgen.

14. Zahlungsrückstand, Aufrechnung, Minderung

 

1. Der Vermieter kann ohne Einhaltung einer Kündigungsfrist kündigen, wenn der
Mieter für mindestens zwei Mietzahlungstermine mit der Entrichtung des
Mietzinses in Höhe von insgesarnt mindestens zwei Nettomonatsmieten im Verzuge
ist (vgl. 4 Ziffer 4. lit. c). Nebenkosten, die an den Vermieter zu zahlen sind,
sind Teil des Mietzinses.

 

5



--------------------------------------------------------------------------------

WE-Nr.:0471+001

 

2. Eine Minderung der Miele ist ausgeschlossen, wenn durch Umstände, die der
Vermieter nicht zu vertreten hat (z.B. Verkehrsumleitung, Straßensperrungen,
Aufgrabungen für einen U-Bahntunnel usw.), die gewerbliche Nutzung der Micträume
beeinträchtigt wird (z.B. Umsatz- und Geschäftsrückgang).

15. Untervcrmietung

 

1. Zur Untervermietung oder sonstige Überlassung der vermieteten Räume an Dritte
- ganz oder teilweise - bedarf der Mieter der vorherigen schriftlichen
Zustimmung des Vermieters. Konzemverbundene Untemehmen (§§ 15 ff AktG) gelten
nicht als Untermieter.

 

2. Der Mieter tritt im Falle einer Untervermietung, Unterverpachtung oder
sonstigen Überlassung des Mietobjektes im Ganzen oder teilweise die Forderung
auf Zahlung des Untermietzinses, Pachtzinses oder sonstiger Vergütungen nebst
Pfandrecht dem Vetmieter in Höhe von dessen Mietforderungen zur Sicherheit ab
und verpflichtet sich, falls erforderlich, zur Durchführung weiter mitzuwirken.
Der Untermietvertrag ist in jedern Fall offenzulegen.

 

3. Die Zustirnmung darf nur verweigert werden, wenn hierfür ein wichtiger Grund
vorliegt. Eine erteilte Zustimmung kann widerrufen werden, wenn in der Person
oder dem Verhalten des Untermieters Gründe vorliegen, die den Vermieter zur
fristlosen Kündigung des Mietverhältnisses berechtigen würden, falls diese
Gründe in der Person oder im Verhalten des Mieters vorlägen. Verweigert der
Vermieter die Erlaubnis zur Untervermietung, so ist das Recht zur vorzeitigen
oder fristlosen Kündigung ausgeschlossen.

16. Schilder, Automaten, Markisen

 

1. Der Mieter hat Anspruch auf das Anbringen von Werbetafeln. Der Mieter darf an
der Außenfront des Hauses oder dessen Dach Schilder, Werbetafeln oder
Schaukästen jeglicher Art anbringen. Etwaige behördliche Genehmigungen sind vom
Mieter einzuholen. Er trägt alle mit der Anbringung oder Aufstellung verbundenen
Kosten, Gebühren und Abgaben. Die Ausführung und die Art der Beschriftung sind
mit dem Vermieter abzustimmen. Der Vermieter ist mit dem zurzeit vom Mieter
angebrachten Schild mit dem Logo des Mieters an der Außenfront des
Mietgegenstandes einverstanden.

 

2. Der Mieter hat dafür einzustehen, dass Firmenschilder, Markisen und sonstige
an den Außenwänden anzubringende Gegenstände sicher und in entsprechender Höhe
angebracht werden, sodass jeder Sach- und Personenschaden vermieden wird. Für
eintretende Schäden haftet der Mieter. Bei Beendigung des Mietverhältnisses oder
bei Widerruf der Erlaubnis hat der Mieter den früheren Zustand auf seine Kosten
wieder herzustellen.

17. Wegereinigung

Für den Winterdienst ist der Mieter verantwortlich.

18. Ansprüche bei Beendigung des Mietverhältnisses

 

1. Bei Beendigung des Mietverhältnisses ist der Mietgegenstand ordnungsgemäß
geräumt, gereinigt (besenrein) mit Zubehör zurückzugeben. Bei Auszug ist der
Mieter verpflichtet vorhandene Bodenbeläge, insbesondere Teppichböden,
fachmännisch gereinigt zurückzugeben, diese müssen jedoch nicht emeuert werden.

 

6



--------------------------------------------------------------------------------

WE-Nr.:0471+001

 

2. Bei Beendigung des Mietverhältnisses steht dem Vermieter das Recht zu, im
Hinblick auf etwa getätigte Veränderungen oder Einbauten die Wiederherstellung
des früheren Zustandes, wie er am 1. Januar 2013 (bzw. zum Zeitpunkt der
Besitzübergabe) bestand, zu verlangen oder die vom Mieter geschaffenen Einbauten
zu übemehmen. Entscheidet der Vermieter sich für die Übernahme, so ist das
Wegnahmerecht des Mieters ausgeschlossen. Einen Anspruch auf Entschädigung für
verbleibende vom Mieter geschaffene Einrichtungen erfolgt durch Zahlung einer
angemessenen, am Zeitwert orientierten Entschädigung. Macht der Vermieter von
seinem Übemahmerecht keinen Gebrauch und nimmt der Mieter die von ihm
geschaffenen Einrichtungen weg, so hat er den Zustand, gemäß Satz 1 auf seine
Kosten handwerksgerecht wieder herzustellen.

 

3. Ziehl der Mieter vor Ablauf des Vertrages aus, so hat er einen Schlüssel dem
Verrnieter sofort auszuhändigen. Der Vermieter ist berechtigt, sogleich
Instandsetzungsarbeiten und Veränderungen in den Mieträumen vornehmen zu lassen.
Ein Minderungsrecht aus diesem Grunde steht dem Mieter nicht zu.

19. Personenmehrheit als Mieter/Vermieter

 

l. Mehrere Personen als Mieter und/oder Vermieter haften für alle
Verpflichtungen aus dem Mietvertrag als Gesamtschuldner.

 

2. Für die Rechtswirksamkeit einer Erklärung des Vermieters/Mieters genügt es,
wenn sie gegenüber einem der Mieter/Vermieter abgegeben wird. Willenserklärungen
eines Mieters/Vermieters sind auch für die anderen Mieter verbindlich.

20. Schriftform, salvatorische Klausel

 

1. Alle Änderungen und Ergänzungen dieses Mietvertrags und alle sonstigen das
Mietverhältnis betreffenden Erklärungen der Mietvertragsparteien haben
schriftlich zu erfolgen und sind an die dem Vertragspartner zuletzt bekannt
gegebene Anschrift zu richten. Auch eine Vereinbarung, die das Erfordemis der
Schriftform aufhebt, hat schriftlich zu erfolgen.

 

2. Sollte eine Bestimmung dieses Vertrags unwirksam sein oder werden, eine
unzulässige Fristbestimmung oder eine Lücke enthalten, so bleibt die
Rechtswirksamkeit der übrigen Bestimmungen hiervon unberührt. Es gilt in diesem
Falle anstelle der unwirksamen Bestimmung eine wirksame Bestimmung als
vereinbart, die dem von den Parteien Gewollten wirtschaftlich am Nächsten kommt.
Das Gleiche gilt für den Fall einer Lücke. Im Falle einer unzulässigen Frist
gilt das gesetzlich zulässige Maß.

 

3. Den Parteien ist das gesetzliche Schriftformerfordernis der §§ 578, 550, 126
BGB bekannt. Die Parteien sind verpflichtet, auf jederzeitiges Verlangen einer
Partei alle Handlungen vorzunehmen und Erklärungen abzugeben, die erforderlich
sind, urn dem gesetzlichen Schriftformerfordernis zu genügen- insbesondere
diesen Vertrag einschließlich sämtlicher Anlagen fest miteinander zu verbinden
und eine solche feste Verbindung mit späteren Nachträgen, Änderungen und
Ergänzungen herzustellen- und den Mietvertrag nicht unter Berufung auf die
Nichteinhaltung der gesetzlichen Schriftform vorzeitig zu kündigen.

21. Sonstige Vereinbarungen

 

1.

Zwischen dem Mieter und Vermieter besteht die Bereitschaft eine Fläche von ca.
1.000 m2 nach erfolgter Projektierung durch den Vermieter für einen Zeitraum von
zunächst 3 bis 5 Jahre anzumieten.

 

7



--------------------------------------------------------------------------------

WE-Nr.:0471+001

 

  2. Die möglichen vertraglichen Konditionen können erst nach einer gemeinsamen
Planung festgelegt werden.

 

3. Ein Rechtsanspruch auf Durchführung der Erweiterung und deren Anmietung
bestcht beiderseits nicht.

 

4. Bei eventuell durchzuführenden Umbaumaßnahmcn in der Mietfläche vcrpflichtet
sich der Vermieter, die für diesen Zweck genutzte Fläche im Verhältnis zur
Gesamtfläche anteilig zu vergüten. Desweiteren werden die hierdurch entstehenden
Verbräuche z. B. Strom und Wasser erfasst und ebenfalls vergütet. Geplante
Umbauarbeiten werden im Vorfeld mit dem Mieter abgestimmt und schriftlich
vereinbart.

 

Wuppertal, 20.09.2012      

 

              Lionbridge Deutschland GmbH               vertreten durch Frank
Schramek Wuppertal, 20.09.2012      

 

              Lionbridge Deutschland GmbH               vertreten durch Tom Spel
Wuppertal, 20.09.2012      

 

              Andreas Hennenberg Wuppcrtal, 20.09.2012      

 

              Richard Hennenberg

 

8



--------------------------------------------------------------------------------

WE-Nr.:0471+001

 

Notarial deed no.         1637 for 2012      

 

   PURCHASE AGREEMENT

 

  

 

Negotiated

in Wuppertal-Elberfeld, on September 20, 2012

Before the undersigned

Dr. Robert Thoma

Notary in Wuppertal-Elberfeld,

appeared:

 

1. a)     Mr. Frank Schramek, born on October 22, 1955,

 

   b)     Mr. Tom Spel, born on April 5, 1956,

   both with the business address Oberdörnen 90+92 in 42283 Wuppertal, acting
here as managing directors with joint authorisation to represent “Lionbridge
Deutschland GmbH” based in Wuppertal and registered in the Commercial Register
of Wuppertal Local Court under HRB 10313,

Tax ID No.:

- hereinafter referred to as the “Seller” -,

 

2. a)     Mr. Andreas Hennenberg, born on February 2, 1970,

 

   b)     Mr. Richard Hennenberg, born on February 19, 1947,

both with the business address Lohbachstr. 36 in 42553 Velbert,

Tax ID No.:

- hereinafter referred to as the “Buyers” -.

 

9



--------------------------------------------------------------------------------

The party present mentioned under 1. a) provided proof of his identity by
presenting his German passport.

The party present mentioned under 1. b) provided proof of his identity by
presenting his Dutch passport.

The parties present mentioned under 2. are personally known to the notary.

The persons present, acting as stated, declared:

We conclude the following

P U R C H A S E   A G R E E M E N T

I.

Land register/current position

 

1. Pages 10672 and 876A of the land register of Wuppertal Barmen Local Court
were viewed on August 13, 2012. Here the following properties owned by the
Seller are registered in the reference list:

 

  a) Property registered on page 10672

District Barmen

 

Consecutive no. 6, cadastral district 294 cadastral unit 10,

     

Building and open space,

     

Oberdörnen 90

   size    1322 sqm

Consecutive no. 10, cadastral district 295 cadastral unit 16,

     

Building and open space,

     

Oberdörnen 90

   size    883 sqm

Consecutive no. 11, cadastral district 295 cadastral unit 18,

     

Building and open space,

     

Oberdörnen 90

   size      1 sqm

Consecutive no. 14, cadastral district 294 cadastral unit 57,

     

Building and open space,

     

Oberdörnen 90

   size      360 sqm

 

  b) Property registered on page 876A

District Barmen

 

Consecutive no. 1, cadastral district 295 cadastral unit 116,

     

Building and open space,

     

Oberdörnen

   size      5 sqm

Consecutive no. 2, cadastral district 295 cadastral unit 117,

     

Building and open space,

     

Oberdörnen 92

   size      776 sqm

 

- 10 -



--------------------------------------------------------------------------------

a) and b) are hereinafter also referred to as “Property” or “Object of the
purchase”.

 

2. The property is encumbered as follows in the land register:

Page 10672

 

Section II consecutive no. 4 -    Expropriation, laundry removal and mill
channel wall load rights for the City of Wuppertal
               consecutive no. 13 -    limited personal easement – transformer
station right – for Wuppertaler Stadtwerke AG

Page 876 A

 

Section II consecutive no. 1 -

   Mill channel wall load right for the City of Wuppertal

                 consecutive no. 2  -

   Easement – joint use of the driveway for walking and driving -

Pages 10672 and 876A

 

Section III consecutive nos. 42 and 1 -

   EUR 5,624,210.69 certified land charge for Dresdner Bank AG in Düsseldorf.

The easements of section II nos. 13 and 2 shall be taken over by the Buyers. The
registered land charge shall not be taken over by the Buyers and shall be
deleted in the land register. The consent to delete and the land charge
certificate are already in the possession of the notary with no conditions
attached.

The encumbrances of section II nos. 4 and 1 should also be deleted in the land
register if possible; if it is not possible to delete them, they shall be taken
over by the Buyers. The Seller shall make every reasonable effort to assist the
buyers in the deletion.

 

3. The owner registered in the land register is Mendez Deutschland GmbH, which
has since changed its name to Lionbridge Deutschland GmbH and is registered in
the Commercial Register of Wuppertal Local Court under HRB 10313. An application
to make an appropriate amendment in the land register shall be made. The notary
has been assigned this task.

II. Sale

The Seller is selling the property described in Section I with all the rights
and obligations, the essential parts and the legal attachments to the Buyers who
accept these; they shall be joint owners each with a  1/2 share.

III. Purchase price

 

1. The purchase price is

EUR 550,000.00

- in words: Five hundred and fifty thousand euros -.

 

- 11 -



--------------------------------------------------------------------------------

2. The aforementioned purchase price is due and payable directly to the Seller
when the following conditions have been met:

 

  a) the subsequently approved priority notice of conveyance in the land
register has been guaranteed,

 

  b) the notary has in his possession all of the necessary official approvals -
including any written confirmation concerning the non-exercising of municipal
preferential purchase rights,

and also

 

  c) one week has passed since the Buyers’ receipt of written confirmation
(registered letter with return receipt) from the notary that the above
conditions for payment of items a) and b) have been met. The notary shall at the
same time also send the Seller a copy of the aforementioned letter by regular
letter.

The purchase price shall be due at the earliest on December 30, 2012.

 

3. The purchase price is payable to the Seller.

 

4. Payments to the Seller are to be made to its account no.
                                         at
                                        , in the name
of                                          .

Payment shall only be considered on time if the purchase price has been received
in full in the aforementioned account of the Seller.

 

5. If the Buyers do not pay the purchase price when it is due, they shall be in
default of payment without the need for a separate reminder. They would then
have to pay default interest in the amount of 5 percentage points p.a. above the
respective base rate, currently 0.12 %.

 

6. The Buyers are jointly and severally liable debtors. The Buyers agree, each
for himself and for reasons of required certainty, that they are jointly and
severally liable for the payment of the purchase price and any default interest
accumulated in the period since December 30, 2012 to the seller resulting from
the immediate compulsory execution of this deed in the amount of their total
respective assets. The Seller may be issued an executable copy of this deed at
any time without the need for separate proof. The non-requirement of proof is
not linked to a shift in the burden of proof for the action opposing the
execution.

 

7. In the event of non-payment or late payment, the Seller retains the legal
right to withdraw. Partial payments are not deemed to be partial fulfilment.

 

8. The Buyers intend to finance the purchase price by taking out a loan. The
Seller undertakes to cooperate as the current owner in the registering of
executable (§ 800 of the German Code of Civil Procedure (ZPO)) land charges for
the object of the agreement in favour of German credit institutes up to the
amount of the

 

- 12 -



--------------------------------------------------------------------------------

  purchase price (any amount) in addition to the customary bank interest and
additional payments. This duty of cooperation only exists if the following
provisions agreed now by the parties are repeated in the deed for the
registration of land charges:

 

  a) Security agreement: The land charge creditor may only utilise or retain the
land charge as security if he has actually made payments with the effect of
redemption on the purchase price owed by the Buyers. All other declarations of
purpose, security and utilisation agreements in or outside this deed shall only
apply when the purchase price has been paid in full and in any event from the
transfer of ownership. From this time they are deemed to be for and against the
Buyers as the new providers of security.

 

  b) Payment order: Until the full repayment of the purchase price, payments are
to be made, insofar as they are required for release from encumbrances, directly
to the land charge creditors, and for the rest exclusively to the Seller.

 

  c) Personal payment obligations, costs: The Seller assumes no personal
liability in connection with the registration of land charges and shall not bear
any of the associated costs.

 

  d) Continuation of the land charge: The registered land charge may remain
after the transfer of ownership to the Buyers. All ownership rights and refund
rights associated with it shall herewith with effect of full payment of the
purchase price and in any event from transfer of ownership be assigned to the
Buyers. A corresponding entry in the land register shall be approved.

The Seller grants the buyers with exemption from the restrictions of § 181 of
the German Civil Code (BGB) the authority to represent him in all of the above
legal proceedings and also to declare the consent to material compulsory
execution including against the respective owner of the encumbered property.
This authority only applies if the deed for the registration of land charges is
certified (or drafted) by the official notary, his official deputy or official
successor and the provisions agreed in sections a), b), c) and d) are repeated
in the registration deed. The authority may be exercised before any necessary
official approval is granted.

IV.

Other agreements

 

1. The object of the purchase shall be sold as it stands and lies today. The
Seller undertakes to manage the object of the purchase, or arrange for the
object of the purchase to be managed, and maintain it in a proper manner up to
and including the effective date. Actions which might have a negative impact on
the value of the object of the purchase require the Buyers’ consent. The
liability disclaimer as per § 9 para. 1 remains unaffected. In particular the
Seller is under no obligation to take actions that increase the value of the
building, to make improvements or repairs to the building or to make investments
in the building. The Buyer has the right to withdraw from this agreement if the
condition of the object of the purchase is affected between the date of the
notarisation of this agreement and the effective date by a change that has a
significant adverse effect. A change that has a significant adverse effect is
assumed if the condition of at least a part of the object of the purchase has
deteriorated to such an extent that the continuation of its current use for one
or more of the lessees is effectively impossible for not inconsiderable parts of
the building.

Any claims and rights of the Buyers relating to a material defect in the land
and the building are excluded. This is also the case for a given surface area of
the land and the rooms and for obvious and hidden material

 

- 13 -



--------------------------------------------------------------------------------

defects. This is not the case for claims for compensation for injury to life,
body or health if the Seller is responsible for the breach of duty and
compensation for other damages due to a deliberate or grossly negligent breach
of duty by the Seller.

The Seller ensures that the object of the purchase has permission under planning
and building laws for its current use.

The Seller undertakes to hand over to the buyer upon conclusion of the purchase
agreement the building documents in its possession.

The Seller is unaware of any obligations under planning and building laws that
have not been met, of harmful soil contamination or other significant defects
which are not easily recognisable during an inspection. The Seller declares that
he does not possess an energy certificate for the object of the purchase. The
Buyers declare that they have not requested one; they waive their legal right
regarding its presentation.

 

2. The encumbrances and restrictions in section II of the land register and the
underlying obligations shall be taken over by the Buyers. Easements not
registered in the land register, restrictions relating to neighbours’ rights and
any building encumbrances shall also be taken over by the Buyers; however the
Seller is not aware of any such easements, restrictions or encumbrances.

Any claims and rights of the Buyers due to easements and building encumbrances
that have not been registered are excluded. The Seller ensures that he has not
made any declaration regarding the registration of a public encumbrance in
accordance with the Building Code of North Rhine-Westphalia (Landesbauordnung
NRW) The notary has advised the parties that the register of public encumbrances
can be viewed beforehand at the municipality or building supervisory
authorities.

The Seller undertakes to transfer the sold property free from encumbrances and
restrictions under civil law that are not taken over as well as from interest,
taxes and duties that are not taken over.

This does not apply for the freedom of the object of the purchase from legal
preferential purchase rights, acquisition rights and any restrictions regarding
changes.

 

3. The ownership, use, risk and encumbrances including all of the insurance
obligations concerning the object of the purchase and the general duties to
maintain safety shall be transferred to the Buyers on January 1, 2013, though
not before payment of the purchase price.

 

4. There are no lease or tenancy agreements.

The object of the purchase is currently being used by the Seller. The Seller as
the Lessee and the Buyers as the Lessor conclude herewith with effect of the
transfer of ownership, i.e. from January 1, 2013 at the earliest and with the
payment of the purchase price at the latest, and with a term of one year a
commercial lease agreement for the entire property as per the lease agreement
attached as Appendix 2. In this respect only the indirect ownership is
transferred to the buyer. As long as the Buyers are the owners of the property,
they shall not exercise their right to termination unless there is good cause.

 

- 14 -



--------------------------------------------------------------------------------

5. The notary advised that existing property insurances and in particular any
fire insurance for the building shall be transferred by law with the transfer of
all rights and duties to the Buyers. The buyers shall have an extraordinary
right of termination only within one month after the change in ownership has
been registered in the land register (§§ 95, 96 of the German Insurance Contract
Act (VVG)). The Buyers undertake to assume the insurance premiums after the
transfer. The Buyers shall be responsible for notifying the insurer. The Seller
undertakes to maintain the insurance until the transfer of ownership and to pay
the insurance premiums on time. The Seller shall notify the insurance companies
of the sale of the object of the purchase immediately in writing. The Seller has
the right and obligation to terminate the insurance policies after the transfer
of ownership. The Buyers shall be responsible for insuring the object of the
purchase from the date of transfer of ownership.

 

6. The Seller guarantees that there are no tenancy agreements as per the German
Controlled Tenancies Act (Wohnungsbindungsgesetz) or Second Housing Act (II.
Wohnungsbaugesetz) linked to loan agreements.

 

7. Charges for development, road construction, canal construction and water
supply as well as claims for reimbursement associated with connection to public
drainage and water supply systems in the development area currently existing in
whole or in part shall be borne by the Seller; all charges relating to future
development work shall be borne by the Buyers. This shall be the case
irrespective of when the duty to pay charges originated and the decision
regarding the charges was notified or a redemption agreement was concluded with
the responsible municipality. Advance payments already made by the Seller shall
be assigned to the buyer and are not to be refunded to the Seller.

The notary has advised that, irrespective of this agreement, in accordance with
the German Federal Building Code (Baugesetzbuch) the owner of the property at
the time the decision regarding the charges was notified is liable to
contribution of the charges to the municipality and that the charges payable
remain as a public encumbrance on the property.

 

8. All of the costs associated with this deed and its enforcement including the
costs and charges for the necessary private and official approvals and
declarations in addition to land purchase tax shall be borne by the Buyers.

All release costs related to the land charge that is not taken over shall be
borne by the Seller.

 

9. The contracting parties are aware that the object of the purchase was
brokered and verified by Alfred Vollmer Immobilien KG and Möbius Immobilien
GmbH & Co. as a joint business.

The Seller has undertaken to pay a one-time verification fee in the amount of
3.57 % of the purchase price incl. statutory VAT to Möbius Immobilien GmbH & Co.
The verification fee is due and payable upon completion of this agreement.

The Buyers have undertaken to pay a one-time brokerage fee in the amount of
3.57 % of the purchase price incl. statutory VAT to Alfred Vollmer Immobilien
KG. The brokerage fee is due and payable upon completion of this agreement.

 

- 15 -



--------------------------------------------------------------------------------

The notary has advised of the importance of this clause and in particular that
this does not constitute an agreement for the benefit of a third party.

This clause was included in this agreement with the consent of the parties.

Alfred Vollmer Immobilien KG, Wuppertal, City-Centre and Möbius Immobilien
GmbH & Co., Wuppertal, Schloßbleiche 34-40, shall each receive a copy of this
agreement.

 

10. In the event that this purchase agreement is rescinded or not implemented,
the parties shall agree the provisions in the “Provisions for rescission”
appended to this deed.

V.

Land register declarations

 

1. The parties are in agreement with the purchase share stated in section II of
this deed concerning the transfer of ownership. However, this declaration of
conveyance expressly does not constitute consent to register or a request to
register. The notary has been authorised by the parties involved, irrevocably,
beyond his death and with exemption from the restrictions of § 181 of the German
Civil Code (BGB) to declare this.

 

2. The notary has been advised not to consent to or apply for the transfer of
ownership in accordance with this authorisation before the Seller immediately
confirms receipt of the purchase price in writing or alternatively the Buyers
have provided proof with a bank certificate that the purchase price has been
paid in full, though without any default interest.

 

3. The parties consent to and request the deletion of all encumbrances
registered in the land register and against any other jointly liable parties in
accordance with the authority of the authorised persons.

 

4. The parties consent to and request in order to secure the right to transfer
of ownership that a priority notice is registered in favour of the Buyers that
each shall have a 1/2 share.

They consent to and request now that this is deleted at the same time as the
transfer of ownership subject to the condition that at this time in sections II
and III of the land register no intervening entries have been made in the land
register without the consent of the Buyers.

 

5. The notary has the right to make separate and limited applications in
relation to this deed and similarly to withdraw these.

 

- 16 -



--------------------------------------------------------------------------------

6. The parties authorise herewith

 

  a) Mr. Rolf Dahlmann, chief clerk,

 

  b) Ms. Jutta Münnich, notary assistant,

 

  c) Ms. Gisela Holthaus, notary assistant,

all of 42103 Wuppertal, Erholungstr. 14, with each and every one authorised to
act alone and with exemption from the restrictions of § 181 of the German Civil
Code (BGB), to repeat, supplement and amend all of the declarations, approvals
and applications relating to this deed at the land registry if the agreements
made here cannot otherwise be registered in the land registers.

They are furthermore authorised to consent to and request the deletion of the
priority notice of conveyance in the land register if the Seller has declared
its withdrawal privately in writing to the Buyers and has informed and confirmed
in writing to the notary that it has not received the purchase price four weeks
after it was due, and the buyers have not proved within 14 days of having been
requested in writing by the notary that they have paid; the date upon which the
notary’s letter is posted to the buyers is relevant for the deadline.

The land registry does not need to be provided with proof of the conditions of
this authority. The authorised persons work under the instruction of the notary
and shall not be personally liable. Any liability shall be borne solely by the
notary.

VI.

Approvals, preferential purchase rights, information

 

1. The parties were advised of the necessary and official approvals and that the
respective body responsible for landscape planning in accordance with § 36 a of
the Countryside Act of North Rhine-Westphalia (LG NRW) may be entitled to a
preferential purchase right if stipulations have been made by a landscape plan
(Landschaftsplan) for property in outlying or green areas.

An approval in accordance with the German Federal Building Code (Baugesetzbuch)
is not necessary. The property is not protected by a preservation order.

 

2. The notary has been instructed to inform the municipality of this agreement
as to declare about the exercising of the preferential purchase and acquisition
rights in accordance with the German Federal Building Code (Baugesetzbuch) and
the respective body responsible for the landscape planning as to the Countryside
Act of North Rhine-Westphalia and to accept waiver declarations on behalf of all
of the parties.

If a preferential purchase or acquisition right is exercised or an official
approval is refused or issued subject to a condition, the decision is to be
delivered to the parties themselves, a copy for the notary being requested. For
the rest, all of the necessary approvals and declarations which the notary has
been instructed to obtain are reserved and shall become effective for all of the
parties when they are received by the notary.

 

- 17 -



--------------------------------------------------------------------------------

If an approval necessary for the agreement is refused or issued subject to a
condition, the party adversely affected by this shall have the right to withdraw
from this agreement within four weeks of the first official announcement.

 

3. The parties were advised of the following:

 

  a) The Seller and Buyers are jointly and severally liable for the taxes
relating to the property, the land purchase tax and the costs.

 

  b) Before the transfer of ownership, all of the necessary approvals, the
clearance certificate from the tax office for the land purchase tax and the
waiver declaration concerning the municipal preferential purchase and
acquisition rights have to have been obtained.

 

  c) In the event of withdrawal, the Buyers’ consent is required to delete the
priority notice of conveyance; however, the registration of the priority notice
of conveyance should not be made dependent on the prior depositing of the
purchase price.

 

  d) All contractual agreements require notarisation; supplementary agreements
outside of this deed may result in the whole transaction becoming void.

 

4. The parties to the agreement confirm that they were provided with a draft of
this agreement at least 14 days before this notarisation and that the contents
of this draft were consistent with the text negotiated here – except for
individual pieces of information and any additions or corrections made in the
negotiations.

 

5. The notary has verified the contents of the land register by viewing the land
register on August 13, 2012 and discussed these contents with the contracting
parties.

 

6. If a provision in this agreement should be or become ineffective, this shall
not result in the agreement as a whole becoming ineffective. Instead the parties
undertake to replace the ineffective provision with an agreed provision which is
closest to the intended legal outcome and the desired economic result.

 

- 18 -



--------------------------------------------------------------------------------

This transcript was read out to the parties present in the presence of the
notary, approved by them and personally signed by them and the notary as
follows:

 

1. Appendix 2                                        
[…]                                        
to                                        
§                                         XX

Provisions for rescission

 

1.1 The Buyers irrevocably consent herewith to the deletion of the priority
notices of conveyance registered in their favour in the land register of Barmen
(Wuppertal Local Court) page 10672 and page 876A.

 

1.2 The notary may only make use of the consent to delete specified in item 1,
only make an application for the deletion on behalf of the parties and only
issue extracts of original copies or certified copies of this transcript which
contain the consent to delete specified in item 1 without further consent if
both parties ask him to do so or one of the parties has informed him that it has
made use of its right to withdraw from the contract.

 

1.3 If the Seller notifies the notary that it has made use of its right to
withdraw, the notary has to advise the Buyers of the intended deletion by
registered letter which is to be sent to the Buyers’ last known address; a copy
of the Seller’s notification of its withdrawal is to be enclosed. The notary is
instructed and authorised to make use of the consent to delete and to make an
application for the deletion unless within three (3) months of this letter being
sent the Buyers provide the notary with proof that an appeal has been lodged –
including proof of the payment of the court costs – against the effectiveness of
the Seller’s declaration of withdrawal.

 

1.4 If the above conditions are in place and the priority notice(s) of ownership
has/have been requested, but is/are not registered in the land register, the
notary is instructed to withdraw the application to register a priority notice
of ownership instead of making an application to delete.

 

1.5 In the event of withdrawal by the Buyers, the notary is instructed and
authorised to arrange for the priority notices to be deleted without delay and
to make use of the consent to delete issued here and to submit this to the land
registry and to apply for the deletion of the priority notices, if the Buyers
have confirmed to him that they have been refunded a previously paid purchase
price. Item 4 applies accordingly.

 

1.6 The conditions included in the above items 2 to 5 regarding the use and
submission of the consent to delete are not to be reviewed by the land registry.

 

1.7 If the above conditions are not in place, the notary has to cross out the
consent to delete contained in original copies or certified copies.

 

- 19 -



--------------------------------------------------------------------------------

English translation provided for informational purposes only

 

Appendix 2

Lease Agreement for a Commercial Property

Between

Mr. Andreas Hennenberg and Mr. Richard Hennenberg, as joint owners each with a
 1/2 share in the property, both with the business address Lohbachstr. 36, 42553
Velbert-Neviges

hereinafter referred to as the “Lessor”

and

Lionbridge Deutschland GmbH, business address Oberdörnen 90+92

in 42283 Wuppertal-Barmen

represented by the managing directors

Mr. Frank Schramek and Mr. Tom Spel

hereinafter referred to as the “Lessee”

the following lease agreement is concluded:

Lease agreement

 

  1. On the site in 42283 Wuppertal-Barmen, Oberdörnen 90+92, the entire
property (“Leased property”) shall be leased. The lease area and useful area
totals approximately 4,000 m².

 

  2. The Lessee is already in possession of all keys to the property as he was
the previous owner of the property.

Purpose of the lease

 

  1. The property is leased for use as an office and administrative building.
The Lessee has made the necessary enquiries with the responsible authorities as
to whether the desired use of the leased premises is legally possible before
concluding the lease agreement.

 

  2. The Lessee must use the premises only for the purpose specified in item 1.

 

  3. Any change in the nature of the business requires the Lessor’s written
approval.

 

  4. The Lessee leases the premises in their previously used condition.

Approval and change in use

 

  1. The Lessor assumes no liability for the necessary official approvals being
issued for the intended use or the continuation of any approvals issued, unless
the approvals are refused or revoked for reasons related solely to the condition
or location of the leased property. Claims for compensation by the Lessee in
accordance with § 536a of the German Civil Code (BGB) are excluded in any event.
The Lessor’s liability for wilful intent and gross negligence remains
unaffected.

 

- 1 -



--------------------------------------------------------------------------------

English translation provided for informational purposes only

 

  2. The Lessee also has to meet the legal requirements to pursue its commercial
activities at its own cost.

Term of lease, termination

 

  1. The lease agreement starts on January 1, 2013. It is concluded for a fixed
period of one year, i.e. until December 31, 2013. It may not be ordinarily
terminated during the fixed period of the lease. If the transfer of ownership in
accordance with the purchase agreement should take place later than January 1,
2013, the start of the lease period shall be postponed accordingly. The parties
both undertake to record the delayed start of the lease period in a supplement
to this lease agreement.

 

  2. The lease agreement shall be extended by a further year, unless notice of
termination is given 6 months before expiry of the respective lease term (i.e.
if the lease agreement starts on January 1, 2013, notice of termination is given
by June 30).

 

  3. Either party has the right to terminate the lease agreement without notice
if the other party culpably breaches any obligations arising from this agreement
to the extent that the continuation of the lease agreement is unreasonable for
the party that has complied with the agreement.

 

  4. The Lessor has the right to terminate without notice in particular if

 

  a. an application has been made to open insolvency proceedings for the
Lessee’s assets, and the application is not withdrawn or rejected within 14 days
(unless the application is rejected for lack of assets);

 

  b. the application for insolvency is rejected for lack of assets;

 

  c. the Lessee is in arrears with the payment of two months’ net rent for
longer than two months;

 

  d. the Lessee or the party that the Lessee has allowed to use the leased
premises has, despite having received a warning from the Lessor, continued to
use the property for 14 days after receiving the warning in a manner which
significantly violates the rights of the Lessor or jeopardises the continuation
of the commercial undertaking.

 

  5. If the lease agreement is terminated, for whatever reason, the Lessee shall
hand over the premises in a clean and well-swept condition. If the Lessee has
made structural changes after January 1, 2013, he must restore the premises to
their old condition in accordance with § 18. For the rest, the Lessee shall not
be responsible for end renovation or demolition measures.

 

  6. If the lease agreement ends due to termination without notice by the
Lessor, the Lessee shall be liable for the damages which the Lessor suffers as a
result of the premises being empty for a period following the move out or having
to be leased out at a lower rent. The liability lasts until the termination of
this agreement. It shall end early if the Lessor does not try to find a suitable
new Lessee, whereby the Lessor’s costs of trying to find a new Lessee shall be
borne by the Lessee (e.g. cost of advertisements, time, any travel expenses
etc.). The Lessor may only refuse a prospective new Lessee if there is good
cause for doing so. There shall be good cause in particular if the prospective
new Lessee does not have a sufficient credit rating.

Rent

 

  1. The rent for the leased property is charged by the month and consists of
the net rent, the advance payment for incidental costs and any applicable VAT.
The net rent per month is EUR 3,335.00 plus VAT.

 

- 2 -



--------------------------------------------------------------------------------

English translation provided for informational purposes only

 

  2. The Lessee bears all of the operating and incidental costs caused by the
use of the leased property in accordance with the appendix Incidental costs (the
“Incidental costs”). As far as possible, incidental costs are settled directly
with the service provider by the Lessee. Therefore no advance payments for
incidental costs are to be made. However, if incidental costs (insurance, land
tax etc.) are charged to the Lessor, these shall be refunded to the Lessor
within 30 days of the invoice being presented.

 

  3. VAT shall be paid at the applicable statutory rate, 19 % at the time the
agreement was concluded. The Lessor has taken the VAT option in accordance with
§ 9 of the German VAT Act (UStG). The Lessee is aware that the Lessor is only
allowed to take the VAT option under the conditions specified in § 9 para. 2 of
the UStG. The Lessee confirms that it is a business in terms of the UstG. If and
to the extent that the VAT option is not recognised by the tax authorities, the
Lessor shall have to issue corrected invoices to the Lessee; the Lessee
undertakes on its part to make the corresponding adjustments to its input tax
deductions for the periods concerned. This shall apply accordingly if the tax
authorities only refuse to recognise the VAT option for parts of the leased
property.

Payment of rent

 

  1. The rent is due for payment in advance on a monthly basis, by no later than
the third working day of the month. The Lessee shall authorise the Lessor to
deduct the net rent by way of a direct debit mandate from the account to be
specified by the Lessee. If the Lessor informs the Lessee that it has not
deducted this rent despite having an direct debit mandate, the Lessee shall pay
this into an account to be specified by the Lessor in good time so that it is
credited to the account by the third working day of the month.

 

  2. In the event of default of payment, the Lessor has the right to demand
default interest in the amount of 5 percentage points above the base rate, which
is determined by the Bundesbank (German Central Bank) on a half-yearly basis.

 

  3. If the Lessee defaults on its payment of rent, payments are, unless the
Lessee decides otherwise, to be charged up against any costs, then against the
interest and finally against the principal debt, and in the first instance
against the older debt.

 

  4. Lessee’s account:

 

Account name (owner)   : Lionbridge Deutschland GmbH    Bank           :
Commerzbank Wuppertal    Bank code           :300 800 00    Account no.  
        :221 310 200   

Rent deposit

No rent deposit is owed by the Lessee.

Central heating

The Lessee must run the central heating system at its own cost.

i.e. the Lessee shall pay the running costs directly to the utilities provider.

 

- 3 -



--------------------------------------------------------------------------------

English translation provided for informational purposes only

 

Liability disclaimer

 

  1. The Lessor shall not be liable for damage to the Lessee’s property which is
caused by a defect in the leased property, unless the defect existed at the time
the lease agreement was concluded. Insofar as the Lessor’s liability as per
paragraph 1 requires it to be at fault, its liability for gross negligence and
wilful intent shall remain unaffected by this liability disclaimer. For the rest
the legal regulations apply.

 

  2. The Lessor shall not be liable for costs caused to the Lessee due to a
switch from town gas to natural gas, in the type of electricity and electricity
voltage or changes in water pressure, unless he is responsible for this.

 

  3. Inconveniences caused to the Lessee associated with the conversion of the
leased property may not exceed a level which is reasonable for the Lessee.
Particularly noisy or immission-intensive work must take place in the early
morning hours (between 7.30 and 9.30 hours) or after 17.00 hours. Access to the
used parts of the leased property must be ensured at all times.

Extension, maintenance and use of the leased area

 

  1. If the Lessee wants to carry out renovation or installation work for its
purposes, the Lessor’s written consent is required. The same applies for any
switch in the type of heating. The Lessee shall be liable for any damage that
occurs during renovation work and for compliance with building inspection
regulations. The Lessee has to obtain any necessary approvals at his own cost.

 

  2. The Lessor undertakes during the period of the lease to maintain and repair
the leased premises and maintain the central heating, the lifts and utility
pipes (electricity, gas, water etc.), provided these are included in the lease.
Extensions and improvements to utilities pipes required for the Lessee’s
business operations may only be made after the Lessor has given its prior
written consent.

 

  3. The Lessee is responsible for cosmetic repairs in the rented premises. The
Lessee also has to replace broken internal and external panes in the leased
premises at its own cost.

 

  4. The Lessee shall maintain the leased property during the term of the lease
in accordance with the following provisions and has to bear the costs incurred
for this. The Lessee has to bear the costs of any necessary repairs, including
those for which the Lessee is not responsible, to the or in the leased property
up to an amount of EUR 1,500.00 per case and a maximum of EUR 5,000.00 per year.
The amounts are net amounts plus the applicable statutory VAT. For the rest, the
Lessor shall bear the costs.

 

  5. The Lessee has to arrange for blockages of toilets and other discharge
pipelines to be removed at its own cost. If it cannot be determined which Lessee
is responsible for the blockage, the Lessor shall arrange for the blockage to be
removed, at the cost of all of the Lessees whose leased premises are connected
to the discharge pipeline.

 

  6. The Lessee shall be responsible for any culpable damage to the leased
property and the building and any equipment and installations belonging to the
premises, and the damage caused by himself or its members, employees,
sublessees, visitors, suppliers or tradesmen.

 

  7. If a blockage, the leaving on of taps or the like causes flooding, the
Lessee in whose premises the flooding was culpably caused has to pay for the
restoration and all damage caused to the building or co-lessees by the flooding.

 

- 4 -



--------------------------------------------------------------------------------

English translation provided for informational purposes only

 

  8. If the Lessee notices any damage, he must inform the Lessor of this damage
immediately. The Lessee shall be liable for any further damage caused due to
damage not being notified in good time.

Repairs and structural changes by the Lessor

 

  1. The Lessor may make repairs and structural changes that are necessary for
the maintenance of the building or the leased premises, to prevent imminent
danger or to repair damage without the consent of the Lessee.

 

  2. For any work and structural measures that are not necessary but are
appropriate and in particular serve to modernise the building or save heating
energy, as well as measures that increase value or save energy, the Lessor shall
inform the Lessee two months prior of the measure’s start date and its likely
duration. The Lessee must cooperate as far as necessary when this work is
carried out, e.g. by temporarily rearranging the furniture, removing
installations etc. If the Lessee is in breach of these obligations he shall be
liable to the Lessor for any additional costs incurred. The Lessor must arrange
for the work to be carried out quickly.

 

  3. If the Lessee has to tolerate such work, he may only reduce the rent,
exercise a right of retention or demand compensation if the work prevents or
significantly affects the use of the premises for the agreed purpose in whole or
in part.

Lessor access to the leased premises

The Lessor or his representative is allowed to have access to the leased
premises at appropriate intervals during normal business hours after giving
advance notice.

Installation of machinery, storage of items, parking of vehicles

 

  1. Before installing machinery, heavy apparatus and safes in the leased
premises, the Lessee must ask the Lessor about the maximum loads allowed on the
floors and obtain written consent. The Lessee shall be liable for any damage
incurred as a result of non-compliance with these provisions. If the machinery
has an adverse impact on the building, causes vibrations, cracks etc., the
Lessor may revoke the consent he has issued.

 

  2. No items (boxes, goods, and the like) may be placed or stored outside of
the leased premises. This does not include prams, although these must not block
the staircase. If the Lessor gives his consent to such storage in exceptional
cases, the Lessee shall be liable for any damage caused as a result.

 

  3. If transports by the Lessee have dirtied the yard, passage, hall or
staircase, the Lessee must ensure immediate cleaning.

Arrears, offsetting, reduction

 

  1. The Lessor may terminate the agreement without notice if the Lessee is in
arrears with the payment of in total at least two months’ net rent for at least
two rent payment deadlines (cf. § 4 item 4. letter c). Incidental costs that are
to be paid to the Lessor are included in the rent.

 

  2. Any reduction in rent is excluded if the commercial use of the rented
premises is adversely affected (e.g. decrease in sales and business) by
circumstances for which the Lessor is not responsible (e.g. traffic diversions,
road blocks, digging for a subway tunnel etc.).

 

- 5 -



--------------------------------------------------------------------------------

English translation provided for informational purposes only

 

Subletting

 

  1. For the premises to be sublet or transferred in any other way to a third
party, in whole or in part, the Lessee requires the Lessor’s prior written
consent. Affiliated companies (§§ 15 ff. of the German Stock Corporation Act
(AktG)) are not deemed to be sublessees.

 

  2. In the event of any subletting, subleasing or any other transfer of the
leased property in whole or in part, the Lessee assigns the claim for payment of
rent from subletting, subleasing or other payment including right of lien in the
amount of the rent receivable to the Lessor as a security deposit and
undertakes, if required, to further contribute to its realisation. The
subletting agreement must be disclosed in any event.

 

  3. Consent may only be refused if there is good cause for doing so. Any
consent given may be revoked if the person or conduct of the sublessee provided
good cause for the Lessor to terminate the lease agreement without notice if it
were the person or conduct of the Lessee. If the Lessor refuses to give its
consent to subletting, the right to early termination or termination without
notice is excluded.

Signs, vending machines, awnings

 

  1. The Lessee has the right to mount billboards. The Lessee may mount signs,
billboards or showcases of any kind on the exterior of the building or its roof.
Any official approval is to be obtained by the Lessee. He alone shall bear all
of the costs, charges and duties associated with the mounting or installation.
The design and style of the inscription must be agreed with the Lessor. The
Lessor approves the sign with the Lessee’s logo currently mounted by the Lessee
on the exterior of the leased property.

 

  2. The Lessee has to ensure that company signs, awnings and other objects to
be mounted on the external walls are mounted securely and at an appropriate
height so that any damage to property and injury to persons is prevented. The
Lessee shall be liable for any damage that occurs. If the lease agreement is
terminated or the consent is revoked, the Lessee has to restore the previous
condition at his own cost.

Clearance of paths

The Lessee is responsible for the winter service.

Claims when the lease agreement is terminated

 

  1. When the lease agreement is terminated, the leased property is to be handed
over in a duly cleared and cleaned (well-swept) condition with fixtures and
fittings. When moving out, the Lessee must return existing floor coverings, in
particular carpets, professionally cleaned. They do not need to be replaced.

 

  2. When the lease agreement is terminated, the Lessor has the right, with
regard to any changes or installations made, to demand that the previous
condition as at January 1, 2013 (or at the time of transfer of ownership) is
restored or to take over the installations made by the Lessee. If the Lessor
decides to take over the installations, the Lessee’s right of removal is
excluded. An appropriate compensation for any remaining installations made by
the Lessee shall be paid on a present value basis. If the Lessor does not make
use of his right to take over and the Lessee takes away the installations made,
he must professionally restore the condition as per clause 1 at his own cost.

 

- 6 -



--------------------------------------------------------------------------------

English translation provided for informational purposes only

 

  3. If the Lessee moves out before the agreement expires, he must hand over the
keys to the Lessor immediately. The Lessor has the right to immediately arrange
for maintenance work and changes in the leased premises. The Lessee shall not
have the right to reduction for this reason.

Multiple Lessees/Lessors

 

  1. If there are multiple Lessees and/or Lessors, all shall be jointly and
severally liable for the obligations arising from the lease agreement.

 

  2. For a declaration by the Lessor/Lessee to be effective in law, it shall
suffice if it is delivered to one of the Lessees/Lessors. Declarations of intent
by one Lessee/Lessor shall also be binding for the other Lessees.

Written form, severability clause

 

  1. Any amendments and additions to this lease agreement and all other
declarations made by the parties concerning the lease agreement have to be made
in writing and are to be sent to the address last known by the party. Any
agreement cancelling this requirement of the written form also has to be made in
writing.

 

  2. If a provision in this agreement should be or become ineffective or contain
an inadmissible deadline provision or a loophole, the legal effectiveness of the
remaining provisions shall remain unaffected by this. In this case the
ineffective provision shall be replaced by an agreed effective provision which
is closest in economic meaning to what the parties had intended. The same
applies in the case of a loophole. In the case of an inadmissible deadline, the
deadline permitted by law shall apply.

 

  3. The parties are aware of the legal requirement of the written form of §§
578, 550, 126 of the German Civil Code (BGB). The parties must, at the request
of any party made at any time, take all actions and make all of the declarations
that are necessary to satisfy the legal requirement of the written form – in
particular to firmly attach this agreement and all of its appendices to one
another and to add to this any later supplements, amendments and additions – and
not terminate the lease agreement early invoking non-compliance with the legal
requirement of the written form.

Other agreements

 

  1.

The Lessee and Lessor are willing to conclude a lease agreement for an area of
approximately 1,000 m2 following project planning by the Lessor for an initial
period of between 3 to 5 years.

 

  2. The possible contractual terms and conditions cannot be specified until a
joint plan has been established.

 

  3. Neither side has a legal right to enforce the expansion and the lease.

 

  4. In the event of any conversion work to be carried out in the leased area,
the Lessor undertakes to pay for space used for this purpose on a pro-rata basis
in proportion to the total area. Furthermore, the use of utilities e.g.
electricity and water, shall be recorded and also be paid for. Planned
conversion work shall be agreed beforehand with the Lessee and confirmed in
writing.

 

- 7 -



--------------------------------------------------------------------------------

English translation provided for informational purposes only

 

Wuppertal, September 20, 2012     

 

     Lionbridge Deutschland GmbH      represented by Frank Schramek Wuppertal,
September 20, 2012     

 

     Lionbridge Deutschland GmbH      represented by Tom Spel Wuppertal,
September 20, 2012     

 

     Andreas Hennenberg Wuppertal, September 20, 2012     

 

     Richard Hennenberg

 

- 8 -